Per Curiam :
These four cases were argued together. Each presents the question of the sufficiency of the service of the writ of attachment which issues on a judgment. The property attached was not of that kind of movable property which the officer of the law could take into his possession. It was debts due from the garnishee to the defendant in the judgment. Whatever doubt may exist as to the manner of service necessary where the purpose is to reach some kind of property, it is clear that a debt may be attached in the manner these were; that is, in the manner *201provided for the service of a writ of summons in a personal action.
Judgment in each case affirmed.